Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 1, 4, 6-10, 12, 14 and 15 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference August et al. and Singh et al. does not teach “wherein the client node selects first and second distributed ledger nodes to perform the verification of the verification target processing, and transmits the transaction including a request to execute the verification target processing to each of the selected first and second distributed ledger nodes; the first distributed ledger node being configured to deploy the verification
target processing, as a destination of transmission of the transaction including the request, and the second distributed ledger node is configured to input the data provided from the data storage node to the verification target processing as another destination of transmission of the transaction, and wherein each of the selected first and second distributed ledger nodes
receives the transaction, the distributed ledger node and causes the processing node in the organization to which the first and second distributed ledger nodes are provided belong, to perform the verification of the verification target processing by executing the verification target processing on the virtual platform, and records a result of the verification in the distributed ledger” as shown in the independent claim 1 and the combination of prior art reference August et al. and Singh et al. does not teach “causing the client node to select first and second 
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1 and 12. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JAU SHYA MENG/Primary Examiner, Art Unit 2168